Title: Thomas Jefferson to Philip Thornton, 3 December 1814
From: Jefferson, Thomas
To: Thornton, Philip


          Dear Sir  Monticello Dec. 3. 14.
          In the evening of the day on which you left me, I recieved a letter of Nov. 22. from mr Caruthers, desiring a conclusion on his proposition to lease the Natural bridge. you know how sincerely I had meant to give him a preference as the first applicant, & the circumstances which induced me to suppose he had declined it, and therefore to execute the lease to you. I have explained these to him and referred to you for their confirmation; and am in hopes that by the partnership you suggested, his views may be answered, & especially as he could no otherwise procure the material for a separate concern.
          I had paid to mr Wilson sheriff of Rockbridge, the taxes for 1811. and 1812. those for 13–14. are I believe unpaid. they were about 67. cents a year, and I will request you to pay them now & at all times during the lease, on my account.mr Bankhead & family arrived the afternoon you left us, having left Dr Bankhead & family well. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        